132 Nev, Advance Opinion 1
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                MANUELA H.,                                          No. 67127
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT                             FILED
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                  JAN 0 7 016
                CLARK; AND THE HONORABLE                                 TRAC;E        ENDEMAN
                                                                             F Stir- , :E`
                ROBERT TEUTON, DISTRICT JUDGE,
                                                                    E3 4-11=1- -6-.LE,
                Respondents,                                                      - U


                and
                THE STATE OF NEVADA,
                Real Party in Interest.



                            Original petition for a writ of mandamus or prohibition
                challenging a district court order requiring petitioner to submit to drug
                testing in an abuse and neglect case.
                            Petition granted.



                David M. Schieck, Special Public Defender, and Abira Grigsby, Deputy
                Special Public Defender, Clark County,
                for Petitioner.

                Steven B. Wolfson, District Attorney, and Felicia R. Quinlan, Deputy
                District Attorney, Clark County,
                for Real Party in Interest.




                BEFORE PARRAGUIRRE, C.J., DOUGLAS and CHERRY, JJ.




SUPREME COURT
      OF
    NEVADA


(0) 1947A
                                                          OPINION

                        By the Court, CHERRY, J.:
                                    This writ petition challenges a district court order establishing
                        a case plan in an abuse and neglect proceeding, which requires petitioner
                        Manuela H. to submit to drug testing if an agent from the Department of
                        Children and Family Services (DFS) reasonably believes that she is under
                        the influence of a controlled substance. However, the district court did not
                        make any findings to support the drug-testing requirement in the case
                        plan. We hold that when an action step in a case plan is not related to an
                        allegation in the abuse and neglect petition, the district court must make
                        specific factual findings that justify the action step with which the parent
                        must comply. Because the district court did not make factual findings to
                        justify the action step that Manuela submit to drug testing when a DFS
                        agent reasonably believes she is under the influence of a controlled
                        substance, and because Manuela has no other remedy available to her, we
                        grant her petition for a writ of mandamus.
                                         FACTS AND PROCEDURAL HISTORY
                                    In 2014, Manuela and her two daughters—A.H., who was 2
                        years and 8 months at the time, and K.H., who was 15 months at the
                        time—lived with Jonathan B., Manuela's boyfriend.' On the morning of
                        February 4, 2014, a babysitter cared for the children. When she arrived,
                        the sitter noticed that K.H.'s face was extensively bruised. Jonathan
                        informed the sitter that K.H. received the injuries during a fight with her
                        older sister and then left the children in the sitter's care. Thereafter, the
                        sitter called Manuela at work and informed Manuela that K.H. needed

                              "Jonathan is not the biological father of either child.

SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    ,A19_WM.
                 medical care. Manuela explained that she was unable to leave work and
                 that K.H. was injured when she fell off of her bed.
                               The sitter took K.H. to Sunrise Children's Hospital in Las
                 Vegas, where K.H. was examined and treated. The treating physician, Dr.
                 Sandra Cetl, noted several significant injuries. She opined that K.H.'s
                 injuries were inconsistent with the claims the sitter related. Because Dr.
                 Ceti suspected child abuse, the State of Nevada, through DFS, intervened.
                 DFS placed both A.H. and K.H. in protective custody and gave physical
                 custody of the children to their maternal grandmother.
                               Two days after K.H. and A.H. were taken into protective
                 custody, the family court conducted a protective custody hearing pursuant
                 to NRS 432B.470 and NRS 432B.480. The court was concerned that the
                 children were physically abused and found that cause existed to remove
                 the children from their home. The court approved the children's
                 placement in protective custody and granted Manuela and K.H.'s father,
                 William T.-L., supervised visitation at Child Haven. 2
                 Abuse I neglect petition
                               The State's amended abuse and neglect petition 3 alleged that
                 A.H. and K.H. needed the State's protection because K.H. required
                 medical treatment as a result of injuries caused by negligence or a
                 deliberate and unreasonable act. The petition alleged that Manuela failed
                 to protect K.H. from abuse by Jonathan and that Manuela either observed

                       2 The record before this court tells us very little about A.H.'s father,
                 Israel P. The abuse/neglect petition solely states that Israel P. "does not
                 provide for the care, control, supervision, or subsistence of' A.H.

                       3 The
                           record before this court does not reflect the State's reason for
                 amending the original abuse and neglect petition.

SUPREME COURT
        OF
     NEVADA

                                                       3
(0) 1947A    e
                      or knew that Jonathan twice slapped K.H. and A.H. on their faces and
                      that Jonathan admitted to slapping the children. Additionally, the
                      petition claimed that both Manuela and William were unable to properly
                      care for the children because each of them had a history of domestic
                      violence. The petition further claimed that William admitted to
                      methamphetamine use and was therefore unable to care for K.H. The
                      petition did not contain any allegations regarding Manuela and drug use.
                      Dispositional hearing and case plan

                                  At the district court disposition hearing, the court reviewed
                      DFS's case plans with the parties. Manuela's case plan included a
                      provision that she must randomly submit to drug testing. She objected,
                      claiming that drug testing was unwarranted because the petition did not
                      allege that she used illegal drugs and because she voluntarily took a drug
                      test, which was clean. The State explained that it sought to test Manuela
                      for drugs because she associated with those who used drugs and because
                      one negative test does not establish that she does not use drugs.
                                  Instead of requiring Manuela to submit to random drug tests,
                      the district court imposed a reasonable belief standard and ordered that a
                      DFS agent could require Manuela to take a drug test if the agent
                      reasonably believed Manuela was under the influence of a controlled
                      substance. The court clarified that a DFS agent could only require the
                      test if the agent met with Manuela and Manuela exhibited slurred speech
                      or another sign of drug use.
                                  According to the modified case plan, the primary goal of the
                      State's intervention was to reunify the family. The plan established the
                      following objectives for Manuela: (1) to resolve physical abuse matters,
                      (2) to resolve her domestic violence concerns, (3) to resolve her criminal

SUPREME COURT
        OF
     NEVADA
                                                            4
fO) 1947A    .46299
                  cases, (4) to collaborate with DFS, and (5) to resolve other parenting
                  concerns. To accomplish these objectives, the plan listed several action
                  steps that Manuela was required to complete. Among other action steps,
                  and under the objective of collaborating with DFS, the court ordered
                  Manuela to take a drug test when she appeared to be under the influence
                  of a controlled substance and then complete a substance abuse evaluation
                  if she tested positive.
                               Manuela subsequently filed a writ petition requesting that
                  this court either (1) prohibit the district court from requiring that she
                  submit to drug tests or (2) require the district court to amend the case
                  plan and eliminate the drug-test requirement. We denied Manuela's
                  petition because she had an adequate remedy at law- filing a motion to
                  revoke or modify the case plan pursuant to NRS 432B.570(1).
                               Accordingly, Manuela filed a motion to amend her case plan.
                  At the hearing on her motion, Manuela stressed that mere association
                  with drug users was not enough to require her to take a drug test. She
                  argued that the action steps in a case plan must rationally relate to the
                  allegations in the petition and that the petition did not allege that she had
                  substance abuse issues. Manuela further argued that drug testing based
                  on reasonable belief is an unreasonable search and that the State's
                  standard of proof should be, at least, probable cause.
                               The district court denied Manuela's motion. The court found
                  that the drug tests could intrude upon Manuela's constitutional rights but
                  concluded that it had minimized the intrusion based on the court's
                  jurisdiction over the children, the facts of the case, and the need to prevent
                  DFS from having to remove her children in the future. Manuela's instant
                  petition followed.

SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A    ea
                                                 DISCUSSION
                 Writ relief
                               A writ of mandamus is available "to compel the performance of
                 an act that the law requires . . . or to control an arbitrary or capricious
                 exercise of discretion."    Int'l Game Tech., Inc. v. Second Judicial Dist.
                 Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008); see also NRS 34.160.
                 A writ of prohibition may be warranted when a district court acts without
                 or in excess of its jurisdiction. NRS 34.320; Club Vista Fin. Servs., LLC v.
                 Eighth Judicial Dist, Court, 128 Nev., Adv. Op. 21, 276 P.3d 246, 249
                 (2012); see also Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677,
                 818 P.2d 849, 851 (1991).
                               Additionally, writ relief is generally only available when there
                 is no plain, speedy, and adequate remedy in the ordinary course of law.
                 NRS 34.170; NRS 34.330; see also Oxbow Constr., LLC v. Eighth Judicial
                 Dist. Court, 130 Nev., Adv. Op. 86, 335 P.3d 1234, 1238 (2014). A
                 petitioner bears the burden of demonstrating that the extraordinary
                 remedy of mandamus or prohibition is warranted. Pan v. Eighth Judicial
                 Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). Determining
                 whether to consider a petition for extraordinary relief is solely within this
                 court's discretion. Smith, 107 Nev. at 677, 818 P.2d at 851.
                               This court will decline to consider writ petitions challenging
                 interlocutory district court orders in most cases. Oxbow Constr., 130 Nev.,
                 Adv. Op. 86, 335 P.3d at 1238. But we may use our discretion to consider
                 writ petitions when an important issue of law needs clarification and
                 considerations of sound judicial economy are served by considering the
                 writ petition. Renown Reg? Med. Ctr. v. Second Judicial Dist, Court, 130
                 Nev., Adv. Op. 80, 335 P.3d 199, 202 (2014).

SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    e
                             Neither NRAP 3A(b) nor other statutory provisions allow a
                party to appeal a district court's denial of a motion to amend a case plan;
                thus, Manuela does not have an adequate legal remedy at law, and writ
                relief is her only option. Moreover, the petition presents an important
                issue of law that requires our clarification. Therefore, we will consider
                this writ petition.
                Factual findings

                             In her petition, Manuela argues that the action steps in the
                case plan must rationally relate to the charges in the State's abuse and
                neglect petition. She asserts that with no failed drug tests or evidence
                indicating that she has ever used or abused controlled substances, the
                district court exceeded its authority when it required her to submit to drug
                tests whenever a DFS agent reasonably believes she is under the influence
                of a controlled substance. Manuela also argues that NRS 432B.540 does
                not give the district court broad discretion to create requirements that are
                absent from the State's petition.
                             The State disagrees, arguing that NRS 432B.540 requires the
                district court to create an appropriate plan to provide for the permanent
                placement of the children. The State also contends that NRS 432B.560(1)
                authorizes the court to order the parent to complete any treatment that it
                deems to be in the best interest of the child.
                             We review questions of statutory interpretation and other
                legal issues de novo. Rennets v. Rennels, 127 Nev. 564, 569, 257 P.3d 396,
                399 (2011). Our goal in interpreting statutes is to effectuate the
                Legislature's intent.   Edgington v. Edgington, 119 Nev. 577, 582-83, 80
P.3d 1282, 1286-87 (2003). To do so, we must "give [a statute's] terms
                their plain meaning, considering its provisions as a whole so as to read

SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A
                 them in a way that would not render words or phrases superfluous or
                 make a provision nugatory." S. Nev. Homebuilders Ass'n v. Clark Cty., 121
Nev. 446, 449, 117 P.3d 171, 173 (2005) (internal quotation omitted). But
                 "[wthen a statute. . . does not address the issue at hand," we "look to
                 reason and public policy to determine what the Legislature intended."
                 Pub. Emps.' Benefits Program v. Las Vegas Metro. Police Dep't, 124 Nev.
138, 147, 179 P.3d 542, 548 (2008).
                              When the State determines that a child needs protection from
                 abuse or neglect, the State files a petition in the district court outlining
                 "Mlle facts which bring the child within the jurisdiction of the court."
                 NRS 432B.510(4)(a); see also NRS 432B.410(1). If the court finds that the
                 allegations in the petition are true, then the child welfare services agency
                 must make a report, and if the agency thinks a child needs to be removed
                 from a parent's custody, the agency must also make a case plan. NRS
                 432B.540. A case plan is either a written agreement between the
                 parent(s) and the custodial agency or an order of the court. NRS 128.0155.
                 The action steps in the case plan are conditions "which have a primary
                 objective of reuniting the family or, if the parents neglect or refuse to
                 comply with the terms and conditions of the case plan, freeing the child for
                 adoption."   Id.   In order to provide for the child's "best interests and
                 special needs," the Legislature requires that the case plan include:
                                     (b) A description of the services to be
                              provided to the child and to a parent to facilitate
                              the return of the child to the custody of the parent
                              or to ensure the permanent placement of the child;
                                    (c) The appropriateness of the services to be
                              provided under the plan; and
                                    (d) A description of how the order of the
                              court will be carried out.

SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A    a
                NRS 432B.540(2). The Nevada Legislature has authorized district courts
                to order a parent under their respective jurisdictions through abuse and
                neglect proceedings "to undergo such medical, psychiatric, psychological,
                or other care or treatment as the court considers to be in the best interests
                of the child." NRS 432B.560(1)(a). Likewise, the court may preclude a
                parent from engaging in "rainy harmful or offensive conduct toward the
                child, the other parent, the custodian of the child or the person given
                physical custody of the child." NRS 432B.560(1)(b)(1). In preserving and
                reunifying families following abuse or neglect allegations, the Nevada
                Legislature very clearly requires that "the health and safety of the child
                must be the paramount concern." NRS 432B.393(2) (emphasis added).
                             We have previously held, albeit in the context of determining
                child custody, that a court cannot determine the best interest of a child in
                custody proceedings without making factual findings.             See Davis v.
                Ewalefo, 131 Nev., Adv. Op. 45, 352 P.3d 1139, 1143 (2015). Accordingly,
                we hold that a district court, pursuant to NRS 432B.560(1), has the
                authority to order a parent to undergo treatment or testing that deviates
                from the petition if it deems such treatment or testing necessary to protect
                the child's best interest, so long as the district court issues factual findings
                to support the action step. When the action steps deviate from the
                petition, we admonish the district court to issue "specific, relevant
                findings" and "an adequate explanation of the reasons for" the court's
                order.   See Davis, 131 Nev., Adv. Op. 45, 352 P.3d at 1143. Without
                findings that provide a "factual basis" for the district court's order, "this
                court cannot say with assurance" whether the action steps were ordered
                "for appropriate legal reasons." See id. at 1143-44.



SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A
                            Here, the record does not contain any factual findings that
                support the court's order that Manuela submit to drug testing when a DFS
                agent reasonably believes she is under the influence of a controlled
                substance. The State's petition did not allege that Manuela used or
                abused controlled substances at any time At the hearing, the State
                represented that it sought to drug test Manuela because it believed she
                continuously associated with drug users and because a single, clean drug
                test did not indicate that Manuela did not use drugs infrequently. The
                State's unsubstantiated representation at the hearing, standing alone, is
                insufficient to justify the drug-testing requirement. See A Minor v. State,
                85 Nev. 323, 325, 454 P.2d 895, 896 (1969) ("It has long been a recognized
                rule of law that any statement or argument made by counsel before the
                trier of facts, concerning the fact of a case, cannot be regarded as
                evidence."). Accordingly, the district court's authority to prescribe an
                additional requirement rests in its express findings that the additional
                requirement is in the best interest of the child due to the specific facts of
                the case. Because there are no explicit factual findings that show why this
                action step in Manuela's case plan is justified, we grant Manuela's
                petition.
                            Therefore, we grant the petition 4 and direct the clerk of this
                court to issue a writ of mandamus directing the district court to vacate the




                      4We decline to reach Manuela's constitutional claims because we are
                granting her petition on other grounds. See Miller v. Burk, 124 Nev. 579,
                588-89 & n.26, 188 P.3d 1112, 1118-19 & n.26 (2008) (explaining that we
                need not address issues, even constitutional issues, if they are
                unnecessary to resolve the case at hand).

SUPREME COURT
     OF
   NEVADA
                                                     10
(0) 1947A •
                 portion of its order establishing the drug-testing requirement in the case
                 plan and to proceed consistent with this opinion.




                 We concur:



                 Parraguirre


                                                 J.
                 ----1)—e,"
                 Douglas




SUPREME COURT
        OF
     NEVADA
                                                      11
(01 1947%    e